NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                   No. 09-3486
                                  _____________

                              GEORGE LOMBARDI,

                                              Appellant

                                         v.

                          VICTORIA WINGO;
                        WILBUR B. SUFFECOL;
                   COMMISSIONER OF FINANCE OF THE
                  GOVERNMENT OF THE VIRGIN ISLANDS

                                  _____________

                         On Appeal from the District Court
                        of the United States Virgin Islands,
                      Division of St. Croix, Appellate Division
                             (Civ. No. 1-02-cv-00153)

                 Submitted pursuant to Third Circuit LAR 34.1(a)
                          Monday, December 13, 2010

        Before: McKEE, Chief Judge, FUENTES and SMITH, Circuit Judges


                         (Opinion filed: January 24, 2011)

                                    __________

                                     OPINION
                                    _________


McKEE, Chief Judge.
       Appellant George Lombardi appeals the memorandum and order entered July 28,

2009 by the District Court of the United States Virgin Islands, Appellate Division. For

the reasons that follow, we will affirm.

                                              I.

       Because we write primarily for the parties, we will recite only the facts and

procedural history that are necessary for the disposition of this case.

       Lombardi filed this appeal after the Appellate Division remanded the case to the

Superior Court. That remand was with the instructions that, “subject to applicable law

concerning the accrual of interest pending appeal, interest be awarded at the statutory rate

of 4%, from September 6, 2002 the date that judgment was certified as final and

appealable.” Lombardi v. Wingo, No. 2002-0153 (D.V.I. filed July 28, 2009), available

at App. 188-209, 202.

       On appeal, Lombardi argues that it was error for the Superior Court: (1) to order

him to provide Plaintiffs with restitution in the amount of the $19,000 purchase price they

paid to him for the property;1 (2) to deny his claim for indemnification and/or

contribution from the Commissioner of Finance for the $19,000; (3) to order the

Commissioner of Finance to return the purchase price for the property without providing

interest from the date of sale of the property to the date of this decision; (4) to deny

1
  Lombardi also argues that if we agree with him that Plaintiffs were not entitled to
reimbursement of the $19,000, we should find that Plaintiffs are entitled to
reimbursement from the Commissioner of Finance of the money Lombardi paid to
purchase the property, including interest, and the stamp fees that Lombardi paid to
transfer the deed to the Wingos. We do not address this argument because we agree with
the Appellate Division that Plaintiffs were entitled to reimbursement of the $19,000.


                                                   2
Lombardi‟s claim against the Commissioner of Finance for repayment of his stamp fees;

and (5) to deny his request for attorney‟s fees. The Commissioner of Finance argues that

we do not have jurisdiction to hear this appeal because the Appellate Division‟s order

was not a final order.2 We must first determine whether we have jurisdiction before we

address the merits of this appeal.

                                             II.

       According to the Commissioner of Finance, the Appellate Division‟s July 28,

2009 order was not final (and is therefore not appealable) because the court remanded the

calculation of post-judgment interest to the Superior Court. We have jurisdiction over

final orders of the Appellate Division pursuant to 48 U.S.C. § 1613a(c). “[O]ur cases

have uniformly held that 48 U.S.C. § 1613a(c) has the same requirements for

appealability as 28 U.S.C. § 1291.” Gov’t of V.I. v. Hodge, 359 F.3d 312, 317 (3d Cir.

2004). Appeals from the Appellate Division are treated the same as appeals from other

federal district courts. Id. at 318.

       A final decision “is one which disposes of the whole subject, gives all the relief

that was contemplated, provides with reasonable completeness, for giving effect to the

judgment and leaves nothing to be done in the cause save to superintend, ministerially,

the execution of the decree.” Isidor Paiewonsky Assocs., Inc. v. Sharp Props., Inc., 998

F.2d 145, 150 (3d Cir. 1993). This court has acknowledged that “it is sometimes

appropriate that the requirement of finality be given a practical rather than a technical

2
 Additionally, in the alternative, the Commissioner of Finance argues that we should
affirm the Appellate Division‟s holding that Lombardi was not entitled to indemnification
and/or contribution from the Commissioner of Finance.

                                                   3
construction.” Plymouth Mut. Life Ins. Co. v. Ill. Mid-Continent Life Ins. Co. of Chicago,

Ill., 378 F.2d 389, 391 (3d Cir. 1967) (internal quotation marks omitted).

         In Government of Virgin Islands v. Marsham, 293 F.3d 114, 115 (3d Cir. 2002),

we held that, although “the Appellate Division technically „remanded‟ the case for

resentencing, there would be nothing left for the [Superior Court] to do but to execute the

Appellate Division‟s order.” Id. at 117. Therefore, the matter was remanded to the trial

court “simply for a ministerial entry.” Id. Accordingly, we held that the Appellate

Division‟s order was final and appealable. Id.

         Here, the Appellate Division remanded the case to the Superior Court solely to

calculate post-judgment interest and with the instruction that interest should be calculated

at 4% beginning on September 6, 2002. Thus, as in Marsham, the Appellate Division has

technically “remanded” the case to the trial court, but on remand the Superior Court has

nothing to do but execute the Appellate Division‟s order. Also as in Marsham, the

Appellate Division‟s remand is purely ministerial and does not affect the disposition of

the case. Accordingly, we conclude that we have jurisdiction to hear this case because

the Appellate Division‟s order was final.3


3
    In deciding that the order was final in Marsham, we noted:

If this Court were to rule otherwise, the case would return to the Territorial Court
to vacate the restitution order. Once vacated, both the Government and Marsham
would then be required to appeal, again, to the same Appellate Division on the
same issues that were raised previously before it. The Appellate Division would
presumably rule the same way, and only then would the parties be permitted to
appeal to this Court. Such a process would be nothing but an exercise in formalism
and futility.


                                                 4
                                            III.

       After reviewing the issues presented by Lombardi on appeal, we find them to be

meritless. The Appellate Division issued a detailed and thoughtful opinion that carefully

considered the issues. We will affirm substantially for the reasons set forth in the

opinions of the Appellate Division and the Superior Court. See Lombardi v. Wingo, No.

2002-0153 (D.V.I. filed July 28, 2009), available at App. 188-209; Wingo v. Lombardi,

No. 946-1992 (V.I. Super. Ct. February 18, 1997), available at App. 5-20; Wingo v.

Lombardi, No. 946-1992 (V.I. Super. Ct. September 6, 2002), available at App. 21-27.




Id. at 117 n.2. The same concerns exist here.




                                                   5